         Case 1:20-cv-04527-AJN-SN Document 20 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        9/18/202



SHARIF KING,

                                            Plaintiff,
                                                                        20-CV-4527 (AJN)(SN)
                          -against-
                                                                     TELEPHONE CONFERENCE
                                                                            ORDER
CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        A telephone conference is scheduled for Tuesday, October 6, 2020, at 12:00 p.m., to

discuss the status of this litigation. At that time, each party shall call (877) 402-9757 and enter

access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Tuesday, October 6,

2020, no later than 11:55 a.m., to a suitable location within the Great Meadow Correctional

Facility that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience,

the Warden or the Warden’s designee should promptly inform Chambers by emailing Courtroom

Deputy Rachel Slusher at Rachel_Slusher@nysd.uscourts.gov.
        Case 1:20-cv-04527-AJN-SN Document 20 Filed 09/18/20 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and the Clerk

of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.



DATED:         September 18, 2020
               New York, New York




                                                  2
